


Exhibit 10.58

 

BORROWER NAME AND ADDRESS

 

LENDER NAME AND ADDRESS

 

LOAN DESCRIPTION

 

 

 

 

 

 

 

 

 

Number  44938102           mas

Tower Tech Systems Inc.

 

Investors Community Bank

 

 

101 S. l6th St., P.O. Box 1957

 

860 N. Rapids Road

 

 

Manitowoc, Wl 54221-1957

 

P.O. Box 700

 

Amount  $ 5,500,000.00

 

 

Manitowoc, Wl 54221-0700

 

 

 

 

 

 

 

 

 

 

 

Date  03-21-2008

 

o  Refer to the attached Signature Addendum, incorporated herein, for additional
Borrowers and their signatures.

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
as of 10-22-2008

DEFINITIONS.   As used in this Modification, the terms have the following
meanings:

 

Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing this
Modification, individually and together with their heirs, executors,
administrators, successors, and assigns. “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in this Modification or Prior Obligation.

Prior Obligation. “Prior Obligation” refers to my previous agreement governing
my promise to pay you money, including any loan agreement, note, or document
that evidences my indebtedness, and any extensions, renewals, modifications, and
substitutions.

 

BACKGROUND. You and I have entered into a Prior Obligation which is evidenced by
Note and Agreement

 

dated  03-21-2008  x   in the original principal amount of / o   with a maximum
possible principal amount of $ 5,500,000.00

o  payable on demand. / o  payable on demand but if no demand is made, by the
maturity date of                        . / x with a maturity date of
10-22-2008.

As of the date of this Modification, the x   amount remaining due is / o current
amount outstanding on the Prior Obligation is $ 1,378,000.00 principal
(Principal) plus $ 1,148.34 accrued interest, for a total of $ 1,379,148,34.

 

MODIFICATION. For value received, you and I agree to modify the Prior Obligation
as follows.

 

o  INTEREST RATE MODIFICATION.

o  INTEREST RATE.

 

Maximum Interest Amount. Any amount assessed or collected as interest will be
limited to the maximum lawful amount of interest allowed by state or federal
law. Amounts collected in excess of the maximum lawful amount will be applied
first to the unpaid principal balance. Any remainder will be refunded to me.

o   Post-Maturity/Default Interest Rate.

 

o Compounding. This Modification provides for the compounding of interest.

o PAYMENT MODIFICATION.

 

 

o DRAW PERIOD MODIFICATION.

 

 

o FEES AND CHARGES MODIFICATION.

 

 

ADDITIONAL TERMS.

The maturity date shall change from 10/22/2008 to 4/22/2009.

 

 

CONTINUATION OF TERMS. Except as specifically amended in this Modification, all
terms of the Prior Obligation remain in effect.

INTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not
to be used to interpret or define the terms of this Modification.

VT only o   NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY
THE LENDER AT ANY TIME. A NEW NOTE MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED
MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

 

x ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER/DEBTOR)
AND US (LENDER/SECURED PARTY) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT. BY SIGNING THIS MODIFICATION, THE
PARTIES AFFIRM THAT NO UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM.

 

SIGNATURES.   By signing under seal. Borrower agrees to the terms contained in
this Note. Borrower also acknowledges receipt of a copy of this Note.

BORROWER:

 

Tower Tech Systems Inc.

 

 

 

 

Entity Name

 

 

 

 

 

 

 

 

 

/s/ Steven A. Huntington

11/18/08

(Seal)

 

 

(Seal)

Signature Steven A. Huntington, VP Finance and Treasurer

Date

 

Signature

Date

 

 

 

 

 

 

 

(Seal)

 

 

(Seal)

Signature

Date

 

Signature

Date

 

 

 

 

 

LENDER:

 

 

 

Investors Community Bank

 

Entity Name

 

 

 

/s/ Robert P. Boerger

11/18/08

(Seal)

 

 

(Seal)

Signature Robert P. Boerger, Senior Commercial Lender

Date

 

Signature

Date

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

 

NOT TO BE USED FOR LOANS SUBJECT TO CONSUMER LENDING LAWS

 

 

[g45252kgi001.jpg]© 1998, 2001 Bankers Systems Inc., St. Cloud, MN Form
COMM-DMOD 7/1/2004.

 

1

--------------------------------------------------------------------------------
